Black, C.
The appellant has assigned as errors, first, the overruling of her motion for a new trial; second, that the court erred in finding for the appellees.
*153The second assignment presents no question ; it is void.
The causes stated in the motion for a new trial were:
“ 1. Because the finding and judgment are contrary to law and the evidence given in the cause.
“ 2. Because the finding and judgment are contrary to law..
“ 3. Because the finding and judgment are not supported by the evidence given in the cause.”
Yo cause for a new trial is stated in the language of the-statute.
Admitting that the motion may be said to present the question whether or not the finding was supported by sufficient legal evidence, we can not decide it, for the evidence is not. before us.
The record shows that on the 10th of April, 1880, when the motion for a new trial was overruled, sixty days were’ given in which to file a bill of exceptions, and that the bill of exceptions containing the evidence was filed on the 18th of December, 1880.
The bill having been filed after the expiration of the time granted, it is not a part of the record. Singer Manufacturing Co. v. Struckman, 72 Ind. 601; Scanlan v. Ayres, 73 Ind. 211.
The judgment should be affirmed. ■
Per Curiam. — Upon the foregoing opinion, it is ordered that the judgment be and it is hereby affirmed, at the costs, of the appellant.